In the case now before the Court, everything represented in the first and second pleas as grounds for abatement of the writ appear on the face of the writ of scire facias, at least as to the first plea, for the defendants are sued as administrators.
N. B. Affidavit cannot be made after objection, 2 Dali. 184.
Per Curiam. Johns, C. J.
The third plea was properly abandoned. With regard to the first and second pleas, we are of opinion that they contain matters of fact that are not disclosed and,, as not verified by affidavit, must be struck out.
The Chief Justice observed that he thought those same objections might be made on demurrer.1

 For argument on demurrer see below, Wilson’s Red Book, 312.